JOURNAL ENTRY AND OPINION
{¶ 1} On April 8, 2009 relator Kevin Hughley commenced this mandamus action against respondent Judge Timothy McMonagle to compel him to journalize his discharge in the matter of State v. Hughley, Cuyahoga County Court of Common Pleas, Case No. CR-500474. Judge McMonagle, through the Cuyahoga County Prosecutor's Office, filed a motion for summary judgment on April 28, 2008. Hughley also filed a motion for summary judgement. For the following reason, we grant Judge McMonagle's motion for summary judgment and deny Hughley's motion for summary judgment. *Page 3
 {¶ 2} A review of the filings indicate that this court in State v.Hughley, Cuyahoga App. No. 90948, 2008-Ohio-5127 found that the trial court erred in denying Hughley's motion to dismiss the indictment and remanded the case to discharge Hughley. Attached to the respondent's motion for summary judgment is a copy of the order that orders Hughley discharged. Thus, Hughley's request for a writ of mandamus is moot.1
 {¶ 3} Accordingly, we grant Judge McMonagle's motion for summary judgment and deny Hughley's motion for summary judgment. Costs to respondent. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ. R. 58(B).
Writ denied.
SEAN C. GALLAGHER, P.J., and MELODY J. STEWART, J., CONCUR.
1 State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court of CommonPleas, 74 Ohio St. 3d 278, 1996-Ohio-117, 658 N.E.2d 723. *Page 1